Citation Nr: 1751024	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 7, 2016 and in excess of 20 percent thereafter for right shoulder impingement syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent prior to April 7, 2016 and in excess of 20 percent thereafter for left shoulder pain. 

3.  Entitlement to an initial rating in excess of 10 percent for right patellar femoral dysfunction. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee patellar femoral dysfunction. 	


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2015, the Board remanded the claims for additional development. 

In a May 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's right and left shoulder disability ratings to 20 percent, both effective April 7, 2016.  Inasmuch as higher ratings are available for those disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claims for right and left shoulder disabilities remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In the May 2016 rating decision, the AMC granted service connection for left foot plantar fasciitis and assigned a 20 percent rating effective April 7, 2016.  In that decision, the AMC also granted service connection for chronic sinusitis and allergies and assigned a noncompensable rating effective August 13, 2013.  The decision represents a full grant of the benefits sought on appeal for service connection for left foot plantar fasciitis and chronic sinusitis and allergies, and such issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

Relevant to the higher rating claims for both shoulders and knees, the Veteran underwent April 2016 Disability Benefits Questionnaire (DBQ) examinations for evaluation of his shoulders and knees.  While noting reports of flare-ups as to both shoulders and knees, the April 2016 examiner found that it was "speculative" to express additional limitation of motion in terms of range of motion during flare-ups or due to repeated use over a period of time given that such examinations were not conducted during such reported flare-ups. In so doing, the examiner did not attempt to identify the level of functional loss during flare-ups or due to repetitive movements after having considered all procurable and assembled medical evidence, to include eliciting relevant information from the Veteran as to the flare-ups and repetitive movements.  Cf. Sharp, 29 Vet. App. at 33.  

Similarly, a May 2011 VA examiner noted the Veteran's reports of shoulder and knee flare-ups and wrote "[d]ecreased ROM" of shoulders and knees as to the Veteran's "impression on extent of effects of flares on LOM (limitation of motion) or other functional impairment," yet failed to estimate as to additional level of functional loss of shoulders and knees during flare-ups in terms of range of motion. 

On remand, the AOJ should obtain new VA examinations for evaluation of the Veteran's bilateral shoulders and knees including assessments of any functional loss during flare-ups and upon repetitive motion, as well as a retrospective opinion, if possible.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected right shoulder impingement syndrome, left shoulder pain, right patellar femoral dysfunction, and left patellar femoral dysfunction.

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.   If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees and shoulders experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The examiner must also, to the extent possible, provide a retrospective medical opinion concerning the additional degrees of limited motion of both shoulders and knees experienced during flare-ups, to include as discussed at the May 2011 VA examination.  See id.   If this opinion cannot be provided, the examiner should explain why this is the case, keeping in mind the concerns outlined in the paragraph above.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V.  CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


